--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Fourth Amendment to Loan and Security Agreement is entered into as of April
29, 2013 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE, a
division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013, that certain Second Amendment to Loan &
Security Agreement dated as of April 2, 2013, and that certain Third Amendment
to Loan and Security Agreement dated as of April 11, 2013 (collectively, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           The following definition in Section 1.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:
 
“RML” means the average monthly amount (based on the prior three months) of
Borrower’s “Net cash provided by (used in) operating activities” including
Jumpstart investments, as set forth in Borrower’s monthly cash flow statements
prepared in accordance with GAAP.
 
2.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.
 
3.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
4.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 
5.           The Borrower shall promptly pay all Bank Expenses incurred by Bank
in connection with the preparation, negotiation, and execution of this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
USA TECHNOLOGIES, INC.
         
 
By:
/s/ David M. DeMedio              Title: Chief Financial Officer  

 
 

 
AVIDBANK CORPORATE FINANCE,
   
a division of AVIDBANK
         
 
By:
/s/ Jeffrey Javier             Title: Senior Vice President   

 

 